Citation Nr: 0739820	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism 
secondary to non-ionizing radiation exposure.

2.  Entitlement to service connection for osteoporosis 
secondary to non-ionizing radiation exposure.

3.  Entitlement to service connection for azoospermia 
secondary to non-ionizing radiation exposure.

4.  Entitlement to service connection for status post-
bilateral total hip replacement (also claimed as bone density 
loss) secondary to non-ionizing radiation exposure.

5.  Entitlement to service connection for left eye loss of 
vision and right eye cataract secondary to non-ionizing 
radiation exposure.

6.  Entitlement to service connection for depression to 
include as secondary to non-ionizing radiation exposure or 
claimed service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and September 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding all of the veteran's claims on 
appeal.

The veteran asserts that he is entitled to service connection 
for a number of disabilities as such disabilities are the 
result of near-constant to constant exposure to non-ionizing 
radiation during service.  He testified at the October 2007 
Board hearing that he was a radar repairman his entire length 
of active duty service, and that completing his duties 
involved exposure to non-ionizing radiation from various 
radars, including the ANF PS36 surveillance radar.  The 
veteran also clarified at his Board hearing that his claim of 
entitlement to service connection for depression should 
include consideration of this disability as secondary to all 
of the disabilities he has claimed as directly related to 
service and exposure to non-ionizing radiation.

In support of his claim, the veteran submitted an April 2006 
statement from his primary care physician, Dr. Shah, which 
states that he has "multiple medical problems due to 
radiation exposure such as hypothyroidism, osteoporosis, 
blindness is [sic] the left eye, azoospermia and depression 
[emphasis added]."  The Board finds that this statement, 
while not sufficient to grant service connection, provides 
some indication that his claimed disabilities may be 
associated with exposure to non-ionizing radiation.  Under 
such circumstances, the Board finds that VA's duty to provide 
a VA examination has been triggered.  See 38 C.F.R. § 3.159 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, such examination is needed to provide 
additional competent medical evidence which will aid the 
Board in its determination of the veteran's claims.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).

In addition to obtaining a VA examination and opinion, the 
Board finds that a remand is necessary because there are 
outstanding VA and non-VA records which may be relevant to 
the veteran's claims on appeal.  Specifically, the veteran 
testified at a January 2007 Decision Review Officer (DRO) 
hearing that he has been receiving treatment for his 
variously claimed disabilities at the Bay Pines VA Medical 
Center since 2001.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  The veteran also indicated at the 
DRO hearing that he received treatment for his left eye 
disability shortly after service separation from a Dr. Gills 
in Tarpon Springs, Florida.  He stated his belief that Dr. 
Gills was still alive and practicing medicine.  Finally, 
there is no indication that any attempts have been made to 
obtain treatment records from Dr. Shah, who provided the 
positive nexus opinion.  As such, the Board finds that 
reasonable efforts should be made to obtain these treatment 
records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Bay Pines VAMC for the period from 
January 2001 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
claimed disabilities as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Gills from Tarpon Springs who treated him 
for his left eye in the 1960s and Dr. 
Shah.  After securing the necessary 
release from the veteran, obtain these 
records.  

3.  After the veteran has been afforded an 
appropriate opportunity to submit 
necessary evidence and information, and 
any outstanding treatment records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any hypothyroidism, 
osteoporosis (including any hip 
disabilities prior to a 1976 total hip 
replacement), blindness in the left eye, 
right eye cataract, azoospermia, and 
depression.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any hypothyroidism, 
osteoporosis (including any hip 
disabilities prior to a 1976 total hip 
replacement), blindness in the left eye, 
right eye cataract, azoospermia, or 
depression, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to:

(a) whether any current hypothyroidism, 
osteoporosis (including any hip 
disabilities status post-1976 total hip 
replacement), blindness in the left eye, 
right eye cataract, azoospermia, and 
depression is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including any exposure to non-
ionizing radiation.  

(b) if, and only if, it is determined that 
any of the disabilities in (a) above are 
related to active service, including any 
exposure to non-ionizing radiation, then 
indicate whether any current depression is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to or aggravated by 
any of the veteran's disabilities, which 
are found to be related to active service, 
including any exposure to non-ionizing 
radiation.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided with respect to 
any of the above identified disabilities, 
he/she should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  The agency of original 
jurisdiction should take care to 
adjudicate all of the veteran's claims as 
secondary to non-ionizing radiation; 
entitlement to service connection for 
depression should also be considered as 
secondary to his other claimed 
disabilities.  Unless the benefits sought 
on appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
	

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



